NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

            RUPERTO BERNAVE DELEON SALES, Petitioner.

                         No. 1 CA-CR 18-0082 PRPC
                              FILED 8-16-2018


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2014-123489-001
                The Honorable Warren J. Granville, Judge

                              REVIEW DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Ruperto Bernave Deleon Sales, Florence
Petitioner



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Jon W. Thompson joined.
                            STATE v. SALES
                           Decision of the Court

B R O W N, Judge:

¶1           Ruperto Bernave Deleon Sales petitions this court for review
from the dismissal of his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure Rule 32. Because Sales has not
complied with Rule 32.9, we deny review.

¶2            Sales was indicted on three counts of sexual conduct with a
minor, class 2 felonies and dangerous crimes against children. He pled
guilty to two counts of molestation and one count of attempted molestation
with a stipulated sentence of two consecutive prison terms of 17.5 years and
a lifetime probation grant. He was sentenced in accordance with the plea
agreement to an aggregate term of 35 years in prison.

¶3            After the superior court denied his petition for post-
conviction relief, Sales filed a two-page “Notice for Filing Petition for
Review in the Appeals Court.” He vaguely suggested the court failed to
consider information provided in his “Motion Requesting Remedy From
An Illegal Sentence.” He then filed a “Motion Requesting An Extension of
Time In Order to File Petition for Review.” This court treated that motion
as a request for additional time and gave Sales the opportunity to file a
supplemental petition for review. Sales, however, did not file any
supplement.

¶4            Rule 32.9(c)(4)(B) requires a defendant seeking post-
conviction relief to include (1) a statement of the issues presented; (2) a
statement of material facts, including specific references to the record; and
(3) reasons why the petition should be granted. Because Sales failed to
comply in any meaningful way with these requirements, we deny review.
See Ariz. R. Crim. P. 32.9(f) (describing appellate review as discretionary);




                                     2
                              STATE v. SALES
                             Decision of the Court

State v. French, 198 Ariz. 119, 122, ¶ 9 (App. 2000) (rejecting claims for failure
to comply with Rule 32.9), disapproved of on other grounds by Stewart v. Smith,
202 Ariz. 446, 450, ¶ 10 (2002).




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         3